Citation Nr: 1115154	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  94-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty for training from August 1958 to February 1959 and active duty from November 1960 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2010, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  The matter is now back before the Board for appellate review.  


FINDING OF FACT

Chronic bronchitis did not have onset during the Veteran's active service and chronic bronchitis is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bronchitis with onset during active service, and/or caused by in-service exposure to asbestos, mustard gas, nerve gas, lead based paint, and/or solvents.  He asserts that he was treated for bronchitis while stationed at Fort Leonard Wood, Missouri Fort Clayton in the Canal Zone and at Fort Steward, Georgia.  He claims that he was exposed to mustard gas and nerve gas during training exercises, including during recruit training.  

Background

Service personnel records document that the Veteran was stationed in Fort Bragg, North Carolina from December 1960 to August 1961, in Fort Clayton, Canal Zone, from August 1961 to April 1963 and in Fort Steward Georgia from September 1963 to his separation from active service.  

Service treatment records are absent for a finding that the Veteran had bronchitis.   There are numerous instances of treatment noted in these records; many of which took place at Fort Clayton and at Fort Stewart.  He was treated twice for respiratory type symptoms.  In October 1962 he reported suffering from a cold and sore throat and was diagnosed with an upper respiratory infection.  In May 1964 he was treated for an upper respiratory infection following three to four days of symptoms.  A report of medical history at separation from service includes his endorsement that he suffered from shortness of breath and pain or pressure in the chest and ear, nose, or throat trouble.  An associated report of medical examination includes normal clinical evaluations of all anatomy and systems; the only notation as to defects and diagnoses was hearing loss.  

Post service, the Veteran's first involvement in VA's compensation system was a claim for benefits for psychiatric, back, and skin disabilities received in June 1967.  VA treatment and examination records associated with the claims file with date stamps of 1970 or earlier, include the following:  A September 1967 consultation report documents the Veteran's report that he had frequent episodes of sinusitis, stopped up nose, and post nasal drip with an assessment was allergic rhinitis; Audiology reports; two pages of VA treatment records with dates of July 1967, August 1967 and January 1968  and one page with dates of October 1969, January, February, and April 1970, of which only the February 1970 record mentions his respiratory system (a diagnosis of acute upper respiratory infection); a May 1969 report by a physician (psychiatrist) which included findings that as to the Veteran's nose, sinuses, mouth, and throat, he had caries and missing teeth and no abnormalities other than absence of tonsils; a negative May 1969 chest x-ray report with a comment by the radiologist that the reexamination of the chest, as before on June 5, 1968, showed clear lung fields; and a report of medical examination from April 1970 noting that he had normal nose, sinuses, mouth and throat and that his complaint was a rash of the hands.  

VA records document treatment for upper respiratory infections in February 1970, November 1976, and January 1978.  In December 1975 he was treated for a sore throat, chills, cough, headaches, and nausea, and diagnosed with pharyngitis.  Notes from November 1976 document a productive cough and sinus drainage; the clinician diagnosed a respiratory infection and remarked that his pharynx was slightly inflamed, rales were heard in the chest, and x-ray showed pronounced bronchial markings.  The Veteran complained of a sore throat in February 1979 and was diagnosed with a viral syndrome.  

In August 1980 VA received a writing in which the Veteran claimed service connection for chronic bronchitis, stating that he was treated for the condition at all of his duty stations.  Review of the claims file fails to show that the RO responded to this claim.  

Records of treatment provided through CIGNA Healthcare in the 1980s document that the Veteran was treated for bronchitis in 1982, 1983, 1985, and 1987.  In March 1984 he provided a past medical history of twenty years of post nasal drip, aggravated by mowing the lawn, dust, and wind.  VA treatment records also document treatment of the Veteran for respiratory system complaints during the 1980s.  These include that in October 1988 he reported sore throat, tightness in his chest, headache, and coughing of two weeks duration.  A history of seasonal allergies was noted.  Ear nose and throat evaluation was essentially negative; there were course breath sounds over the right bronchial area.  He was diagnosed with bronchitis.  In December 1988, he reported a cough and was diagnosed with trachea-bronchitis.  In January 1989 he was diagnosed with an upper respiratory infection and in March 1989 he was diagnosed with bronchitis and an upper respiratory infection and again diagnosed with bronchitis in April 1990.  He was diagnosed with an upper respiratory infection in December 1990.  

In October 1991 the Veteran again filed a claim for service connection for bronchitis, contending that this was due to in-service exposure to asbestos, herbicides, mustard gas, and defoliants.  He alleged that during service he lived and worked in quarters containing asbestos and was thus was exposed to vast amounts of asbestos.  He stated that he was exposed to mustard gas, herbicides and defoliants, and that these agents were proven causes of bronchitis and other infections and diseases.  He reported that since separation from service he suffered from bronchitis from one to four times per year.  As to substances other than asbestos he contended that the exposure was to moderate amounts and that this occurred at duty stations at Fort Clayton and Fort Stewart.  He reported that he was exposed to mustard gas two to four times per year and herbicides and defoliants two to three times per year and to asbestos on a daily basis.  As to the herbicides, mustard gas, and defoliants, he claimed exposure from between ten minutes and eight hours or more per day.  He contended that these alleged exposures caused bronchitis.  

In January 1992 he submitted generic information from a Health Research Center which explained chronic bronchitis, its incidence in the population and various causes, including cigarette smoking, air pollution, repeated upper respiratory bacterial infections, and abnormal development.  He also provided generic information about the effects of mustard gas, asbestos, and refined petroleum products.  

In August 1992 writing, he reported that he was exposed to mustard gas several times a year during tactical training.  Also in August 1992 he informed VA that he had been treated at Westhoff Hospital in 1965 - 1966 for bronchitis.  A response from this institution (Wuesthoff Hospital) dated in October 1992 documents that the hospital could not locate any records of treatment of the Veteran.  

In December 1992 the Veteran underwent a VA examination with regard to his claim for service connection for bronchitis.  The examiner provided an impression of chronic bronchitis.  Noted in that report is the comment "[i]n 1960 he was exposed to asbestos and mustard gas."  VA December 1992 pulmonary function test results document that the Veteran had probable diagnoses of minimal obstructive airways disease and minimal diffusion defect.  The report included a comment that the Veteran had smoked from three and one-half to five packs of cigarettes per day at times, and had a history of bronchitis and pneumonia.  There is a statement "EXPOSED TO ASBESTOS WHILE IN ARMY."  

In a July 1993 writing the Veteran reported that he received psychiatric treatment at Fort Bragg, North Carolina, Fort Stewart, Georgia, Wuesthoff Hospital, Matty Hersee Hospital, the VA hospital in Gulfport, Orange Memorial Hospital, and Florida South Hospital.  He also stated that he was treated for bronchitis at all of these military bases and civilian hospitals.  

A VA hearing officer's decision from July 1994, with regard to the Veteran's claim for service connection for a psychiatric disability, indicates that all efforts to obtain records of treatment at Matty Hersee Hospital and Wuesthoff Hospital had been unsuccessful.  

September 1994 records of treatment by "N.R.," M.D. document that the Veteran reported exposure to asbestos, and a history of frequent bronchitis, and that the he had smoked cigarettes for thirteen years but ceased smoking in 1975.  Pulmonary function tests were normal.  Chest x-rays revealed clear lung fields without suspicious nodules, infiltrates, or zones of atelectasis.  Dr. N.R. provided an impression that there was nothing to suggest that he had any problems related to asbestos exposure.  

In an October 1994 writing the Veteran reported that he was first exposed to mustard gas in basic training at Fort Jackson, North Carolina between August and October 1958, for one minute; then while serving in the Canal Zone during tactical maneuvers, with those exposures lasting one or two minutes, and then while in Fort Stewart, Georgia, where the exposures lasted one or two minutes.  He also asserted that he was exposed to Agent Orange while serving in the Canal Zone between January 1962 and March 1963, alleging as follows:  

Our job was to hold "flag's/balloon's" up in the air to mark the path's for the aircraft to fly, and spray the jungle foliage to clear area's for military vehicle's/troop's to get through.  The reason I believe the chemical(s) were AGENT ORANGE is the color of it, how quickly it killed off the jungle foliage, and because it made a lot of us sick right away.  NO, I DID NOT SERVE IN VIETNAM.  

Also in October 1994, the Veteran asserted that exposure to lead based paint and solvents during service caused his bronchitis.  Of note, he had previously contended that exposure to lead based paint caused his schizophrenia and submitted numerous generic documents which identified dangers of such exposure.  

In November 1994, the RO requested verification of mustard gas exposure from the Headquarters Army Medical Research and Development Command, Fort Detrick, Frederick Maryland.  VA received a reply from this Command in February 1995 with an explanation that the Command had no information on the Veteran and that the Command maintained reports of U.S. Army personnel who participated as medical volunteers.  The reply suggested that the U.S. Army Chemical and Biological Defense Agency, Atten: AMSCB-CIH, Aberdeen Proving Ground, Maryland, may have records that could help VA.  

Since his initial submission of articles to support his claim the Veteran has submitted additional generic articles as to asbestos risks, occupational respiratory diseases, carcinogens, environmental lead exposure health risks, the effects of mustard gas and organic solvent toxicity.  

Of record is a February 1995 response from the National Personnel Records Center (NPRC), with a finding that there is no record on file of the Veteran being exposed to mustard gas during service.  

In a May 1995 writing, the Veteran contended that he underwent chemical, biological, and radiological training during service and that included exposure to mustard gas and nerve gas; he also contended that he was exposed to asbestos, lead based paint, DDT, and solvents and indicated his belief that such exposures caused his bronchitis.  

In an April 1996 letter, the Veteran stated that he did not file a claim for asbestosis.  And in July 1996 he stated that exposure to asbestos caused his bronchitis.  

In October 1996, the Board remanded the matter to the RO to obtain verification as to mustard gas exposure from the United States Army Chemical and Biological Defense Agency.

Of record is a March 2007 VA Form 21-22 Appointment of Veterans Service Organization As Claimant's Representative form in which the Veteran indicated that he appointed no service organization but rather represented himself.  There is no later dated Form 21-22 associated with the claims file.  

In May 2007, the Board remanded this issue to the RO via the AMC to provide notice under the Veterans Claims Assistance Act (VCAA), assist the Veteran in obtaining relevant evidence, and obtain verification of exposure to mustard gas from the U.S. Army Chemical and Biological Defense Agency, Attn: AMSCB-CIH at the Aberdeen Proving Ground in Maryland.  

In June 2007, the AMC sent a letter to the Veteran providing him with notice under the VCAA.  

In February 2008, the Veteran submitted records of treatment by Pulmonary Associates, P.A. along with completed Forms 21- 4142 Authorization and Consent to Release Information for treatment by the Commander U.S. Army Chemical and Biological Defense Agency, treatment at the Carl T. Hayden VA Medical Center at an Indian School Road address, and treatment through CIGNA.  

The treatment records from Pulmonary Associates, signed by "S.G.," APRN-BC and "R.S.," D.O. document that the Veteran reported that he had been exposed to asbestos.  These records do not list bronchitis as an assessment and provide no etiology opinion.  

Pursuant to VA's request, CIGNA Healthcare provided records of treatment of the Veteran through June 2008.  These records document that the Veteran was assessed with upper respiratory infection and acute bronchitis in November - December 2007, mild sinusitis in November 1998, January 1999, and March 1999; bronchitis in January 1998, upper respiratory infection January 1997, bronchitis and sinusitis in January 1994, chronic caught, allergic rhinitis, possible cough variant asthma in June 1995, and bronchitis in April and November 2006.  

In July 2008, the AMC requested records of treatment by Dr. Carl  T. Hayden at the Indian School Road address.  In September 2008, the AMC sent a request to the U.S. Army Chemical and Chemical and Biological Defense Agency at Aberdeen.  However, instead of requesting verification of exposure to mustard gas, the AMC told the Agency that the Veteran had applied for disability benefits showing treatment at the facility and asked for any medical information concerning the Veteran.  

Of record is a printout from the U.S. Army Soldier and Biological Chemical Command showing that the facility at the Aberdeen Proving Ground in Maryland had been redesignated as the Research, Development and Engineering Command.  

In February 2009, VA received a response from the U.S. Army Research and Development and Engineering Command at the Aberdeen Proving Ground stating that the Command did not maintain service or medical records of veterans.  

In September 2009 and again in December 2009,  the AMC sent a letter to the Department of the Army U.S. Army Research, Development and Engineering Command, Attn:  AMSCB-CIH at the Aberdeen Proving Ground, Maryland requesting verification of the Veteran's alleged exposure to mustard gas.  That Command did not respond to either request.  In January 2010, the RO prepared a memorandum in which it made a finding that all procedures had been followed to determine if the Veteran was exposed to mustard gas during service but there had been no verification of such exposure and that all efforts to obtain verification had been exhausted.  

In July 2010, the Veteran testified before the undersigned via videoconference.  The Veteran's hearing disability was noted on the record and a representative from the American Legion assisted him throughout the hearing.  During the hearing, the Veteran testified as to his service at Fort Leonard Wood in Missouri and at Fort Clayton in the Panama Canal Zone and remarked that the weather at least one of his duty stations was very cold, that there were many inches of snow present, that the gloves, field jacket, and pants were not adequate, that he was sick and treated several times for bronchitis.  July 2010 transcript at 6.  

The Veteran also stated as follows with regard to his service treatment records:  

I would like to state that this is the truth so help me, that some years ago I wrote to the National Personnel Records Center in St. Louis Missouri, to get copies of my records.  I got a letter from them that said my records were destroyed in a fire.  Some years later I got a letter from the same Personnel Records Center that said that my records had been found.  I called this National Personnel Records Center in St. Louis long distance.  I said were all my records found?  They said we don't know.  This is all we could find.  So I now from being examined my C file here at the Regional Office and my medical records at the VA Medical Center in Phoenix, that there are numerous pages of medical records missing from my the military, from the U.S. Army.  
July 2010 transcript at 9.

In September 2010, the Board remanded the matter so that the RO/AMC could obtain outstanding Social Security Administration disability claim records, provide the Veteran with an examination, and obtain clarification as to who represented the Veteran.  

In September 2010, the Veteran underwent a VA examination which included a review of the claims file.  Noted was the Veteran's explanation that he believed he had been exposed to asbestos during service - stating that his blankets contained asbestos and the buildings in which he lived, including the cement, brick, and stucco, contained asbestos.  He also stated that he was in a construction battalion and the cement that was used contained asbestos and he believed he may have been exposed from that source.  

During the examination he reported that he had intermittent bronchitis on multiple occasions during service and that this had continued since service.  Objective examination findings were essentially negative.  The examiner stated that, on the day of the examination, he did not have the claims file but explained that recurrent bronchitis is not an expected outcome of asbestosis, which is an interstitial and eventually restrictive lung process.  

After being provided with the claims file one day after the examination, the examiner provided a detailed review of the relevant evidence in the claims file.  He explained that he gave particular attention to the records immediately after the Veteran's separation from service.  He commented that the Veteran underwent a VA ratings examination in September 1967 and at that time complained of episodes of sinusitis, post nasal drip, stopped up nose, and some sputum, and added the following comment:  "Nothing specifically referring to or seeming to implicate bronchitis was mentioned.  Chest x-ray on June 15, 1967 had been normal."  He went on to report that later volumes of the Veteran's claims file documented diagnoses or symptoms compatible with bronchitis and mentioned dates the earliest of which was in December 1983.  

The examiner also noted that the Veteran had a normal chest x-ray with no signs of asbestosis or lung disease, as well as pulmonary function tests results indicating no obstruction, and no restriction (some air trapping); normal diffusion.  As a diagnosis the examiner stated that the Veteran had recurrent episodes of bronchitis, without evidence of chronic obstructive lung disease.  He stated that based on review of the claims file the episodic bronchitis pattern appears to have been established in the 1980s and that the Veteran did not have asbestosis.  The examiner concluded that taking into account both the history as reported by the Veteran and review of the records, it was not at least as likely as not that his recurrent bronchitis had its origin in or was due to his active service.

In October 2010, VA received a writing in which a representative of The American Legion stated that within the VA system, the American Legion is the appointed Veterans Service Organization.  

In November 2010, the RO received a reply from the Social Security Administration, including medical records.  A disability determination document, dated in May 1968, shows that the Veteran was considered disabled since June 1967, with a diagnosis of schizophrenic reaction.  Most of those medical records were already associated with the claims file or are not relevant to the issue before the Board.  

However, included in these records are five pages of VA treatment records from 1968 to 1969 not located elsewhere in the claims file.  These include the Veteran's complaints in November 1968 of burning eyes, stopped up nose, sore throat, chills, and cough.  Clinicians stated that he did not have an upper respiratory infection but rather had an allergic reaction.  On July 23, 1969 he reported sore throat of 2 days duration, and was prescribed Dimetapp.  On July 25, 1969 he was assessed with an acute upper respiratory infection and bronchitis and a note from July 29, 1969 states that this was subsiding.  



Law and analysis

Duties to notify and assist  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007.  VA did not err by not sending notice prior to the initial adjudication by the RO in 1996 because the VCAA was enacted after that decision.  Pelegrini, 18 Vet. App. at 120.  After the June 2007 letter was sent, the Veteran had a meaningful opportunity to participate in the development of his claim, and the agency of original jurisdiction readjudicated his claim as recently as in a January 2011 supplemental statement of the case.  Notice provided the Veteran in this case was therefore adequate.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and records of treatment by private providers.  

At the outset the Board must address the Veteran's contention that his service treatment records are incomplete.  The Board finds that his records are complete.  His contention that the NPRC once told him his records were destroyed in a fire and then told him that the records had been found does not tend to show that the records associated with the claims file are not complete.  The fire at the NPRC occurred in 1973.  See, e.g., Curry v. Derwinski, 2 Vet. App. 213 (1992).   Service treatment records were associated with the claims file prior to 1970, which was three years before the fire.  This is reflected not only in the records in the claims file received in 1970 but also the copies of the records that VA provided to the Social Security Administration, the originals of which were apparently later misplaced or lost by VA.  Since, those records were provided to VA prior to the fire it follows that his records were not lost in the fire.  

VA has obtained all properly identified available private health care records.  Weusthoff Hospital informed VA in 1992 that the institution had no records of treatment of the Veteran.  The VA hearing officer's statement from July 1994 is sufficient for the Board to determine that there are no available records of treatment of the Veteran at Matty Hersee Hospital.  Although in the July 1993 writing the Veteran mentioned psychiatric treatment and treatment for bronchitis at Orange Memorial Hospital and Florida South Hospital, he has not provided VA with sufficient information, including release of information authorizations, to request records from those institutions.  With regard to the letter sent to Dr. Carl Hayden by the AMC in July 2008, the AMC misconstrued the Veteran's VA Form 21-4142.  The Veteran identified Carl Hayden VA Medical Center, part of the VA Healthcare System in Arizona, not a private physician.  All VA treatment records are associated with the claims file.  Similarly, the Veteran's 21-4142 naming the U.S. Army Chemical and Biological Defense Agency does not mean that he was treated at that agency, which does not provide medical treatment.  

The Board finds that there VA has met its duty to assist the Veteran with regard to obtaining evidence of mustard gas exposure.  The RO sent repeated requests to the proper agency to verify exposure to mustard gas and received no reply.  Additionally, the RO was informed by The Army Medical Research and Development Command that it had data only on veterans who were the subject of medical experiments, which the Veteran does not allege participation.  Finally, the repository of records, the NPRC, informed VA that it had no records of the Veteran's exposure to mustard gas.  

The Veteran was afforded an adequate VA medical examination in September 2010.  The Board is aware that post service treatment records which document a July 1969 assessment of acute upper respiratory infection and bronchitis, four years after service, do not appear to have been included in the claims file until after the examiner rendered his opinion.  As explained more fully in the Merits section of this decision, the Board finds that this omission does not render the examination inadequate.  

As to the order in the Board's September 2010 remand to ask the Veteran to clarify representation, the AMC's September 2010 letter included information with regard to appointing Veterans Service Organizations but following that letter the American Legion, to whom the AMC sent a copy of the letter, informed the AMC that the AMC had sent the letter to the incorrect address, and the letter sent to the correct address apparently did not contain the Veterans Service Organization information.  Given the American Legion's response and the condition of the multi-volume claims file, as well as the American Legion's representation of the Veteran during the Board hearing, the Board finds that the Veteran has appointed the American Legion as his representative but that the Form 21-22 was misplaced or lost.

Based on the above discussion, the Board has determined that there has been substantial compliance with all of the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.

Finally in this regard, during the Board hearing, the Veteran was questioned by the undersigned and the American Legion representative in a manner which took into account the Veteran's hearing difficulties, including regarding whether there was additional evidence in support of his claim, in particular nexus evidence.  This action supplemented VA's compliance with the VCAA and provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for chronic bronchitis is thus ready to be considered on the merits.


Merits  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
For chronic diseases shown as such in service, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may also be shown by continuity of symptomatology where the condition is "noted" during service, there is evidence of postservice continuity of the same symptomatology, and evidence establishes a nexus between the present disability and the postservice symptomatology.  Id.; see also Savage v.Gober, 10 Vet. App. 488, 495 (1997).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness")  

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4. This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.  

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

For the following reasons, the preponderance of the evidence of record is against a finding that the Veteran has chronic bronchitis with onset during service or which is etiologically related to his active service.  

First, service treatment records are evidence against a finding that the Veteran had bronchitis during service.  Rather, these records show that he had two instances of an acute respiratory infection separated by 18 months.  These records are probative not only for that content but also because the records contain numerous reports for treatment and therefore tend to show that the Veteran was diligent in reporting symptoms.

Post service treatment records tend to show that the Veteran did not have any instances of bronchitis until four years after separation from service.  Again, this is evidence against his contention that he suffered bronchitis since service.  Even then the bronchitis was diagnosed as acute which militates against a finding that he had chronic bronchitis, a disability, as opposed to acute bronchitis, at that time.  

Also tending to show that the Veteran did not have chronic bronchitis or symptoms of chronic bronchitis is his history of claims with VA.  He filed claims for service connection for psychiatric disability, skin disease, and a back disability two years after separation from service.  Clearly he knew that VA compensation benefits were available for physical disabilities.  That he filed a claim for service connection for a skin disease and a back disability but not for bronchitis tends to show that he did not have chronic bronchitis.  That the first mention of chronic bronchitis by the Veteran was in 1980, fifteen years after service, tends to show that he did not have reason to believe that he had chronic bronchitis prior to that time.

Post service treatment records show one instance of acute bronchitis in 1969 and then a 13 year gap to 1982 when the next clinical evidence of bronchitis is present.  This again militates against a finding that he had chronic bronchitis prior to 1982.

The Board has considered the Veteran's statements with regard to continuity of symptomatology.  The Veteran is competent to so testify, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evidence above reflecting an absence of bronchitis in the service treatment records or until four years after separation from service, along with the claims for service connection for other disabilities but not bronchitis in the June 1967 claim are of greater weight than those made by the Veteran during the course of the appeal the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Veteran's testimony as to continuity of bronchitis symptomatology is therefore not credible to the extent that it conflicts with this evidence.

As to his statements that he was treated for bronchitis during service and had bronchitis several times a year since service, those statements amount to the Veteran offering his own diagnoses of bronchitis.  It is clear that the Veteran had acute upper respiratory infections during service and after service as well as at least one instance of an allergic reaction.  The Veteran has not provided evidence that he is capable of distinguishing between bronchitis and acute upper respiratory infections, acute allergic reactions, or acute rhinitis, all with symptoms of post nasal drip, congestion, and sore throat.  Those are the conditions that he was diagnosed with.  Rather, his reports, in the face of evidence of these other acute conditions, tends to show that he views all of his respiratory symptoms as indicative of bronchitis.  This is not a case where there were simply no reports of symptoms and no diagnoses, but rather one where his symptoms did lead to diagnoses, diagnoses that were other than chronic bronchitis.  In short, the Board finds that distinguishing between various respiratory conditions is the type of complex medical question as to which a layperson is not competent to testify.  Thus, while the Veteran is competent to state that he suffered respiratory symptoms, he is not competent to conclude that these symptoms were indicative of chronic bronchitis.
 
In addition, medical opinion evidence is against the Veteran's claim.  After examining the Veteran, taking a history from the Veteran and reviewing the claims file, the physician who examined him in September 2010 examiner concluded that it was not at least as likely as not that his bronchitis had onset or was related to his active service.  The examiner provided a logical rationale for his conclusion, explaining that only many years after separation from service was there an establishment of a pattern of bronchitis.  It is clear from the examiner's review that he relied on sufficient facts and thoroughly reviewed the claims file as well as taking into consideration the Veteran's statements and that he applied reliable medical principles to the data.  

The Board has considered that VA treatment records, obtained from the Social Security Administration were added to the claims file after the examiner reviewed the file and that the claims file does not appear to have contained some of those records at the time the examiner rendered his opinion.  Notably, the July 1969 entries indicated bronchitis among other things (about four years after service), but also that shortly thereafter this was subsiding.  Significantly, the September 2010 VA examiner's conclusion was based in part on the lack of a bronchitis pattern prior to the 1980s, and the 1968 and 1969 VA treatment records do not undercut, but rather support, this conclusion.  Consequently, the lack of review of these records does not negate the September 2010 VA examiner's negative nexus opinion and does not render the examination inadequate.

Additionally, Dr. N.R.'s findings from September 1994 tend to show that the Veteran has no respiratory disability related to asbestos exposure.  

Although the Veteran asserts exposure to nerve gas, mustard gas, Agent Orange, and asbestos during service, the Board finds that he was not exposed to these substances.  His report as to asbestos exposure, if taken as true, would place every person who served in the military in the category of persons exposed to asbestos.  This is because he asserts exposure due to living in buildings which may have contained asbestos, using blankets which may have contained asbestos, and coming in contact with cement which he thinks may have contained asbestos. There is no evidence of exposure and the Veteran did not have a military occupational specialty or duty assignment which would indicate exposure.  

As to the statements in clinical records or examination reports, for example the December 1992 reports, that he was exposed to asbestos during service, those reports necessarily rely entirely on the Veteran's statements and therefore do not add any independent weight favorable to his assertion of exposure.  

As to his statement about exposure to nerve gas and mustard gas, this again is pure speculation on the part of the Veteran.  The agency of original jurisdiction contacted all indicated record repositories and departments but there was no response showing exposure to these substances.  Furthermore, the Veteran's assertion that he was exposed to deadly substances as part of his training is incredible on its face.  

As to his alleged exposure to Agent Orange, his reasoning does not provide a basis for finding that he was exposed to Agent Orange.  He speculates that he was exposed to Agent Orange based on the color of a substance that he recalls was  sprayed on foliage and based on what he believes was the high efficacy of the substance in destroying foliage.  He provides no information that Agent Orange was so named based on the color of the substance.  He has not provided any evidence that he is capable of identifying Agent Orange.  

Of note, service at certain locations, including Vietnam and along the demilitarized zone in Korea, at certain times, allow for a presumption of exposure to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010); 38 C.F.R. § 3.307(a)(iv) (76 Fed. Reg. 4245, 4248, January 25, 2011).  His statements are not competent evidence that he was exposed to Agent Orange, he did not serve at a duty station where exposure is presumed, and there is no competent evidence of record that he was exposed to Agent Orange.  

As to his reports that he was exposed to DDT, lead based paint, and other solvents and that this caused delayed onset chronic bronchitis; these reports are not competent evidence because he has not demonstrated any expertise in this area and because whether or not exposure to DDT, lead based pain, or other, unnamed chemicals, causes delayed onset of bronchitis is not a simple question amenable to a solution based on observation alone.  

Also considered by the Board are the numerous documents, best described as treatise evidence, submitted by the Veteran.  These documents are generic in nature, assume exposures which are not shown in the instant case, and do not present information with a degree of certainty when related to the facts of this case as to be probative of a finding that this Veteran has chronic bronchitis due to such exposures.  See  Sacks v. West, 11 Vet. App. 314, 317 (1998) (509, 514 (1998) (providing that treatise evidence can be important and relevant when, standing alone, it "discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts rather than on unsubstantiated lay medical opinion").  

The Veteran's opinions regarding the causes of his bronchitis are not competent evidence.  Again, whether bronchitis manifesting many years after service was due to living in barracks containing asbestos or serving in inclement weather is not a simple question and not one which can be answered by resorting to one's own observations.  Thus, it is the type of complex question that is the subject of research by highly trained scientists and not the type of medical matter as to which a veteran may give competent testimony.

The medical opinion from September 2010, service treatment records, and post service treatment records are evidence unfavorable to a finding that the Veteran has suffered from chronic bronchitis with onset during service or etiologically related to service.  The evidence favorable to the claim consists primarily of the Veteran's own assertions and reports of continuity of symptomatolgy.  The Board finds that the unfavorable evidence outweighs the favorable evidence.  Hence, entitlement to service connection for chronic bronchitis must be denied.  There is thus no reasonable doubt to be resolved and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic bronchitis is denied.  


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


